DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on January 8, 2021. Claim(s) 1, 3, 5, 7-9, 11-13, 16-17, 19, 20, 22, 23, and 26-29 are examined herein insofar as they read on the elected invention. 

Response to Arguments
	Applicant’s amendments/arguments with respect to the 103 rejection over claims 1, 3, 5, 7-9, 11-13, 16-17, 19, 20, 22, 23, and 26-29 as being unpatentable over Ross (WO 2018089863) of record have been fully considered, but are not persuasive. Applicant is arguing based on amended claims. The instant rejection is hereby withdrawn.
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The new rejections are made in the Final Office action below as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1, 3, 5, 7-9, 11-13, 16-17, 19, 20, 22, 23, and 26-29 rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din (US 2016/0256411). 
 	At the outset, Examiner notes that the limitations regarding "serotonin reduction” (claim 20), “pharmacokinetic utilization” (claim 22), “accelerates the production of endogenous ketone” (claim 23), and “enhances function of the endocannabinoid system” (claim 26) are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
 	Aung-Din teaches a method for the treatment of seizures; encephalopathy, including lethargy, focus/attentional problems, and cognitive issues: spasticity; weakness; pain, including radiculopathy and neuropathy; numbness; anxiety and other mood disorders; hypertension; Parkinson's disease; insomnia; as well as any other disease or condition that may be treated with a cannabinoid [0010]. 
 	Regarding claims 1, 3, 5, and 19, Aung-Din teaches the cannabinoid is not psychoactive, or only mildly psychoactive.  Cannabidiol (CBD) is not psychoactive, the active cannabinoid drug comprises cannabidiol, or consists essentially of cannabidiol, or consists of cannabidiol.  
 	Aung-Din teaches penetration enhancers useful in the formulations include but are not limited to isostearic acid, octanoic acid, oleic acid, oleyl alcohol, lauryl alcohol, ethyl oleate, isopropyl myristate, butyl stearate, methyl laurate, diisopropyl adipate, glyceryl monolaurate, tetrahydrofurfuryl alcohol polyethylene glycol ether, polyethylene glycol, propylene glycol, 2-(2-ethoxyethoxy)ethanol, diethylene glycol monomethyl ether, diethylene glycol monoethyl ether, alkylaryl ethers of polyethylene oxide, polyethylene oxide monomethyl ethers, polyethylene oxide dimethyl ethers, dimethyl acetoacetic ester, N-alkylpyrrolidone, and terpenes [0160].
  	Regarding claim 7, Aung-Din teaches the CBD is derived from crystalline powder, such that the powder is about 95% pure CBD or greater [0076].
 	Regarding claim 8, 11, and 27-29, Aung-Din teaches the topical formulations comprising a drug in an ointment, gel, cream or the like, containing about 0.001 to about 80% by weight (i.e., cannabinoid drug(s) plus optional additional drugs as described herein), and about 0 wt. % to about 50.0 wt. % of a permeation enhancer composition, with the remainder of the composition comprising a carrier or vehicle [0161].  
 	Aung-Din teaches cannabidiol comprises from about 5% to about 99.9% of the total amount of cannabinoid drug(s) included in the formulations.
	Regarding claims 9, 12, and 13, Aung-Din teaches the unit dose of the cannabinoid drug(s) includes from about 1 mg to about 200 mg cannabinoid drug(s) and the cannabinoid drug(s) comprise at least 80% cannabidiol [0016].
 	The difference between Aung-Din and the claimed invention is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831,15 USPQ2d 1566 (Fed. Cir. 1990)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the concentration of the CBD and ketone body of the solution. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
 	With respect to claims 16 and 17, it would have been further prima facie obvious to one of ordinary skill in the art to prepare a kit based on the combined prior art. The mere placement of such a formulation into a package would have been within the general knowledge of one of ordinary skill in the art at the time of the invention. Such a person would have been motivated to do so to facilitate manufacture and dissemination of the formulation to patients in need thereof and to facilitate patient compliance with a prescribed regimen by providing such a formulation in a portable container that can be In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.Zd 1862 (Fed. Cir. 2004).
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1, 3, 5, 7-9, 11-13, 16-17, 19, 20, 22, 23, and 26-29 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627